I cannot escape the conclusion that the decision is wrong. It ignores the intention of both the Connolly company and Morris Dougherty. Both supposed that Campbell and Forseth in going to, working on, and returning from the Wisconsin job were the employes of Morris  Dougherty. Transportation to and from the job was to be furnished by that firm, and the wages for the whole time were paid by them. I agree in the conclusion of Commissioner McColl, invoking the rule of practical construction of a contract by the parties thereto. He says that Morris  Dougherty "paid the wages and directed the labor on the work in so far as any direction was necessary, and, finally, they reported the death as being that of one of their employes. Morris  Dougherty did everything that an employer usually does with respect to an employe. The doing of all these things by Morris  Dougherty, and the failure of the Connolly Contracting Company to do any of them, is evidence of the practical construction placed on the contract by the interested firms."
I cannot go at all with the idea that on or in connection with the Wisconsin work the Connolly company had over the actions of Campbell and Forseth any of the control characteristic of that of a master over his servant. It is not enough that they selected them to go with the machine. Neither is it very material that they had the right to discharge them. The controlling thing is that in the doing of the work the control of Morris  Dougherty excluded that of anybody else. Had either of the men been guilty of negligence in the operation of the shovel in Wisconsin and a third party had been injured, the latter's right of recovery against Morris 
Dougherty could not reasonably have been questioned upon the ground that at the time the negligent servant was not its employe. *Page 422 
In my judgment the case is a plain one for the application of the common law principle that where an employe, by a contract between two employers, definitely leaves the service of one and as definitely enters that of the other for stated purposes, he should be considered the employe of the latter. That rule applies to cases arising under the workmen's compensation act. 1 Schneider, Workmen's Compensation Law, 113; Scribner's Case,231 Mass. 132, 120 N.E. 350, 3 A.L.R. 1178; Burns v. Jackson,53 Cal. App. 345, 200 P. 80.
"Where one person lends his servant to another for a particular employment, the servant, for anything done in that particular employment, must be dealt with as a servant of the man to whom he is lent, although he remains the general servant of the person who lent him. * * * The test is whether, in the particular service which he is engaged to perform, he continues liable to the direction and control of his master, or becomes subject to that of the party to whom he is lent or hired." 26 Cyc. 1285 (39 C.J. 558) quoted with approval in Puhlman v. Excelsior E.  S.C. Co. 259 Pa. 393, 103 A. 218, 219, L.R.A. 1918E, 118, and Tarr v. Hecla C.  C. Co. 265 Pa. 519,109 A. 224; 1 Bailey (2 ed.) Personal Injuries, 50, et seq. See also Kelly v. Tyra, 103 Minn. 176, 114 N.W. 750, 115 N.W. 636,17 L.R.A. (N.S.) 334; Tuttle v. Farmers H. W. Co. 124 Minn. 204,144 N.W. 938.
I cannot see that Antonelly v. Adam, 175 Minn. 438,221 N.W. 716, is much in point. That was a simple case of automobile and driver furnished for a funeral, and so the rule applicable to the letting of a vehicle and driver for hire was invoked. It was a case where the hirer merely directed the chauffeur where to go, whom to carry and what routes to take, and so it was considered that he remained the servant of the owner in the matter of managing and operating the machine so as to make the owner responsible for his negligence. That is a very different case from the one now presented, where the subject of the bailment is a power shovel or other similar piece of machinery which by contract goes definitely and far beyond the possession and control of the owner for the doing of a *Page 423 
work which will require a relatively long time, during which both machine and the men who operate it must necessarily be under the constant direction of the hirer. The work is his. He directs its performance in every detail. How comes it then that the men who do it are not his servants?